Case 8:19-cr-00016-JVS Document 110-2 Filed 12/06/19 Page 1 of 6 Page ID #:950




                                                         USA_Reports_000345
Case 8:19-cr-00016-JVS Document 110-2 Filed 12/06/19 Page 2 of 6 Page ID #:951




                                                         USA_Reports_000346
Case 8:19-cr-00016-JVS Document 110-2 Filed 12/06/19 Page 3 of 6 Page ID #:952




                                                         USA_Reports_000347
Case 8:19-cr-00016-JVS Document 110-2 Filed 12/06/19 Page 4 of 6 Page ID #:953




                                                         USA_Reports_000348
Case 8:19-cr-00016-JVS Document 110-2 Filed 12/06/19 Page 5 of 6 Page ID #:954




                                                         USA_Reports_000349
Case 8:19-cr-00016-JVS Document 110-2 Filed 12/06/19 Page 6 of 6 Page ID #:955




                                                         USA_Reports_000350
